United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, TONASKET RANGER
DISTRICT, Tonasket, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1684
Issued: April 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2009 appellant filed a timely appeal from a May 13, 2009 decision of the
Office of Workers’ Compensation Programs that found that he received an overpayment in
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $733.23 had been created for the period December 16, 2008 to January 16, 2009
because appellant’s compensation was based on an incorrect pay rate; and (2) whether the Office
properly denied waiver of the overpayment.
FACTUAL HISTORY
On January 5, 2006 appellant, then a 31-year-old temporary, seasonal forestry technician,
sustained an employment-related right knee and leg sprain when his foot slipped between two

logs.1 He continued to work. An August 29, 2008 magnetic resonance imaging (MRI) scan of
the right knee demonstrated an old medial collateral ligament injury and on October 31, 2008
Dr. R. Craig Brownlee, an attending Board-certified orthopedic surgeon, recommended
arthroscopic surgery. By report dated November 24, 2008, an Office medical adviser advised
that the recommended surgery was medically appropriate and necessary, and the procedure was
authorized on December 1, 2008. Dr. Brownlee performed capsular debridement of the lateral
gutter of the right knee on December 16, 2008, and appellant filed CA-7 forms, claims for
disability, beginning that day. An employing establishment human resource specialist advised
that his date-of-injury pay rate was based on Grade 4, Step 1 or $25,338.00 per year, and that the
pay rate on the date he stopped work was based on Grade 5, Step 1 or $14.24 per hour.
By letter dated January 13, 2009, the Office asked that the employing establishment
provide pay rate information, noting that appellant had apparently not worked for a full year
and/or on a full-time basis. Its memorandum dated January 13, 2009 indicated that appellant
would be paid compensation on a temporary basis using the 150 formula or $410.77, noting that
appellant did not work 11 months prior to the injury and the position would not have afforded
employment for 11 months regardless of the injury.2 Appellant was paid augmented monetary
compensation at that rate beginning on December 16, 2008. On January 16, 2009 a presale
forester at the employing establishment informed the Office that on the date of injury appellant
was a temporary seasonal employee who worked four 10-hour days weekly, and that there was
an expectation of recurrent employment in future seasons, with a weekly pay rate of $568.40.
The Office adjusted his pay rate for compensation based on that rate.
A notification of personnel action, effective April 28, 2006, indicated that appellant was
appointed as a temporary seasonal employee with an annual base pay including locality
adjustment of $25,338.00. An April 1, 2007 notification of personnel action provided an annual
base pay, including locality adjustment, of $28,862.00. Appellant continued to submit claims for
compensation3 and he received compensation based on a $568.40 weekly pay rate. On
February 9, 2009 an employing establishment human resources specialist advised that on the date
of injury appellant was a full-time temporary seasonal employee with no expectation of
employment in subsequent seasons, that in 2008 he worked 160 days or 1280 hours at an annual
rate of $18,227.00. An attached wage-loss worksheet indicated that appellant worked four 10hour days weekly for 32 weeks, receiving a base pay of $1,139.20 every two weeks. An Office
memorandum dated February 11, 2009 utilized the pay rate information provided by the
employing establishment on February 9, 2009 and, found that, under the 150 formula, appellant’s
pay rate for compensation purposes would be $328.61.4 The Office also determined that
dividing appellant’s annual earnings of $18,227.00 by 52 yielded a weekly rate of $350.52.
Beginning January 17, 2009, appellant was paid compensation based on a weekly pay rate of
$350.52.
1

The injury occurred when appellant was detailed to Mississippi to work in Hurricane Katrina clean-up efforts.

2

The Office calculated the weekly pay rate based on an hourly rate of $14.24 times 10 hours to equal $142.40, the
average daily wage, times 150 divided by 52 to equal $410.77, the weekly pay rate for compensation purposes.
3

On January 19, 2009 he submitted a direct deposit form.

4

The Office noted that appellant earned $18,227.00 for 160 days work, yielding average daily earnings of
$113.92 which, when multiplied by 150 and divided by 52 yielded $328.61. The Board notes that appellant actually
worked one hundred and twenty-eight 10-hour days, the equivalent of one hundred and sixty 8-hour days.

2

An overpayment worksheet advised that for the period December 16, 2008 to January 16,
2009 appellant was paid $2,046.24 in compensation when he should have been paid $1,313.00,
yielding an overpayment in compensation of $733.23. Appellant returned to work on
March 16, 2009.5 On March 19, 2009 the Office issued a preliminary determination that an
overpayment in compensation in the amount of $733.23 had been created because appellant was
paid compensation based on an incorrect pay rate for compensation purposes for the period
December 16, 2008 to January 16, 2009. The Office provided calculations of the overpayment
and found appellant not at fault. Appellant was provided an overpayment questionnaire,
instructed regarding appropriate responses to the preliminary finding, and given 30 days to
respond. The preliminary determination was mailed to appellant’s address of record.6 Appellant
did not respond, and by decision dated May 13, 2009, the Office finalized the overpayment and
requested repayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act7 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.8 When an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.9
Section 8101(4) defines “monthly pay” for purposes of computing compensation benefits
as follows: the monthly pay at the time of injury, or the monthly pay at the time disability
begins, or the monthly pay at the time compensable disability recurs, if the recurrence begins
more than six months after the injured employee resumes regular full-time employment with the
United States, whichever is greater.10
Section 8114(d)(3) of the Act provides that, if an employee did not work substantially the
whole year immediately preceding the injury nor was employed in a position that would have
afforded employment for substantially a whole year, the average annual earnings are a sum that
reasonably represents the annual earning capacity of the injured employee in the employment in
which he was working at the time of injury having regard to the previous earnings of the
employee in federal employment and of other employees of the United States in the same or
most similar class working in the same or most similar employment in the same or neighboring
location, other previous employment of the employee, or other relevant factors. However, the
5

By report dated March 6, 2009, Dr. Brownlee advised that appellant could return to full-duty without restrictions
on March 16, 2009.
6

The Office advised that the weekly pay for compensation purposes at the augmented rate under the 150 formula
should have been $262.89 but that, as the compensation rate fell below the minimum rate of pay to be used for
compensation under the Act, the $262.89 was raised to the minimum of $276.42.
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8102(a).

9

Id. at § 8129(a).

10

Id. § 8104(4); E.G., 59 ECAB ___ (Docket No. 07-1562, issued July 2, 2008).

3

average annual earnings may not be less than 150 times the average daily wage the employee
earned in the employment during the days employed within one year immediately preceding his
injury.11 In determining a pay rate under section 8114(d)(3), Office procedures provide that the
Office should determine earnings by taking the highest of the earnings of the employee in the
year prior to the injury, the earnings of a similarly situated employee, or the pay rate determined
by the 150 times formula. In considering earnings of a similarly situated employee, the
procedures refer to the earnings of another federal employee working the greatest number of
hours during the year prior to the injury in the same or most similar class, in the same or
neighboring locality, as obtained from the employing establishment or another federal agency in
the same or neighboring locality. “Same or most similar class” refers both to the kind of work
performed and the kind of appointment held. If the injured employee’s term of employment is
less than a year, the earnings of a similarly-situated employee should be prorated to represent the
same term of employment. If the “same or most similar class” contains more than one employee,
the employing establishment should be asked to state the earnings of the employee who worked
the greatest number of hours and therefore had the highest earnings.12
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision regarding whether an
overpayment in compensation was created and, if so, the amount of overpayment. Appellant
injured his left knee at work on January 5, 2006. He, however, did not stop work until
December 16, 2008 when he underwent corrective knee surgery. Thus, appellant’s pay rate
would be based on his monthly pay at the time the disability began.13
A pay rate determination must be made in accordance with the provisions of section 8114
of the Act. Appellant, a temporary seasonal employee, did not work substantially the whole year
immediately preceding January 5, 2006, the date his disability began. The record also supports
that the position in which he was employed at the time of this injury would not have afforded
him employment for substantially the whole year. Thus sections 8114(d)(1) and (2) of the Act
do not apply. His pay rate must therefore be determined in accordance with section 8114(d)(3).14
To properly determine pay rate under section 8114(d)(3), Office procedures provide that
the Office should determine earnings by taking the highest of the earnings of the employee in the
year prior to the injury, the earnings of a similarly situated employee, or the pay rate determined
by the 150 times formula. In this case, the Office only used the latter provision without making a
determination of which of the three provisions demonstrated the highest earnings. The record
includes an employing establishment worksheet showing appellant’s earnings for 32 weeks in
2008 at a weekly pay of $569.60. The record does not show that the Office attempted to
determine the earnings of a similarly situated employee, and under the 150 times formula, a
11

5 U.S.C. § 8114(d)(3); H.S., 58 ECAB 511 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Determining Pay Rates, Chapter 2.900.4c (5) (April 2002).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(a)(3)
(April 2002); see L.C., 60 ECAB ___ (Docket No. 08-224, issued December 23, 2008).
13

Supra note 10.

14

Supra note 11.

4

weekly pay rate for compensation purposes of $276.42 was found.15 The case will therefore be
remanded to the Office to determine which provision of section 8114(d)(3) would afford
appellant the highest earnings on which to base his pay rate for compensation purposes. After
such further development, the Office shall determine whether an overpayment or underpayment
in compensation was created and issue an appropriate decision.16
CONCLUSION
The Board finds this case is not in posture for decision because the Office did not make
adequate findings in accordance with section 8114(d)(3) of the Act in determining appellant’s
pay rate for compensation purposes.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2009 be set aside and the case remanded to the Office
for proceedings consistent with this opinion of the Board.
Issued: April 12, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Supra note 6.

16

In light of the Board’s determination regarding issue 1, a determination regarding issue 2 is premature.

5

